JOHNSON, J.
The husband appeals the dissolution of marriage decree contending the division of property was inequitable. The parties were married in 1954. The only child of the marriage is the wife’s son by a former marriage whom the husband adopted. The son is emancipated. The husband, aged 63, is retired from the United States Foreign Service and has a retirement income of $29,000 a year which is adjusted periodically in accordance with the cost of living index. The wife, aged 65, receives social security income of $160 per month. The decree provides for spousal support and the division of property as set forth below. The valuations shown, where in dispute, are based upon our de novo review of the record.
1. The husband is required to pay the wife one-half of his net pension.
2. The husband is required to maintain life insurance on his life naming the wife as beneficiary in the amount of $100,500. The amount of insurance will decline to $72,000 in four years.
3. The parties own approximately $25,000 in securities of which the husband received $18,000 and the wife $7,000.
4. The wife was awarded a 1973 station wagon and most of the household furnishings worth approximately $30,000.
5. The husband was awarded a 1970 Chevrolet automobile and three items of furniture which were family heirlooms.
6. The parties had invested $7,000 towards the eventual purchase of the husband’s stepmother’s home on the Tualatin River. The stepmother is aged 83 and in all likelihood the husband will inherit her interest in the home. There is no evidence concerning the value of the Tualatin River property. The husband presently resides there and pays the stepmother $150 per month *252rent. The trial court awarded the husband the parties’ interest in the property.
7. The primary asset of the parties is the residence located in Virginia which is worth $80,000, subject to a $15,000 mortgage. The wife presently resides there and rents one room for $125 per month. The trial court awarded the residence to the wife. The husband was awarded a $5,000 judgment lien together with interest at 6 per cent which is to be paid when the wife either voluntarily surrenders the premises or the property is sold, or upon remarriage by the wife.
We conclude that under the circumstances the division of property was not "just and proper.” ORS 107.105(l)(e). We concur with the trial court that considering the wife’s age and other circumstances she should be allowed to continue to reside in the Virginia residence without incurring the additional financial obligation of paying off a judgment lien to the husband. The wife has been residing in that home since the parties separated four years ago. However, considering the arrangement for spousal support and life insurance the parties agreed to, the husband or his estate is entitled to eventually share the principal assets, the residence and personal property, which the parties acquired during their marriage. The decree is amended to provide that the judgment lien shall be in the amount of $35,000, together with interest at the rate of six percent, payable when the wife surrenders the property or the property is otherwise transferred. The decree is in all other respects affirmed.
Affirmed as modified. No costs to either party.